Citation Nr: 1827049	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-28 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from June 2004 to October 2004, April 2006 to August 2007, and August 2008 to October 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA).

In a January 2015 rating decision, the AOJ granted the Veteran a total disability rating based on individual unemployability due to service connected disability (TDIU).  The RO subsequently discontinued that benefit effective in November 2016 due to the assignment of a 100 percent schedular rating.  Nonetheless, the Veteran asserted on VA Form 21-4138 received in June 2015 that he was entitled an earlier effective date of December 2013 for his TDIU award.  As this matter has not been adjudicated by the AOJ, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

In a rating decision dated in November 2016, the AOJ found that the Veteran was competent for VA purposes.


CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's appeal is dismissed. 38 U.S.C. § 7105 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the Veteran's appeal, in November 2016, the AOJ found that the Veteran was competent for VA purposes.  He was informed of that decision in a November 2016 letter.  Thus, as the benefit currently being sought on appeal is already in effect, the Veteran's appeal is moot.  


ORDER

The appeal is dismissed.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


